           Case
            Case1:21-cv-00066-CB
                 1:05-mc-02025 Document
                                 Document
                                        351 Filed
                                             Filed01/28/21
                                                   01/28/21 Page
                                                             Page11ofof27
                                                                        27



               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRYSTAL SHRINER               :                      CIVIL ACTION NO.              21-66
Mount Union, PA               :
                              :                      JURY TRIAL DEMANDED
            Plaintiff,        :
                              :
                  v.          :
                              :
OIL CITY AREA SCHOOL DISTRICT :
825 Grandview Road            :
Oil City, PA 16301            :
                              :
            Defendant.        :


                                   COMPLAINT

      1.      Former Oil City Area School District (“OCASD” or “District”)

student, Crystal Shriner (“Ms. Shriner” or “Shriner”), brings this action against the

Oil City Area School District pursuant to 42 U.S.C. § 1983 and Title IX of the

Education Amendments of 1972, 20 U.S.C. § 1681, to redress permanent, life-

altering injuries she suffered as a result of the District’s failure to protect her from

her teacher’s sexual abuse. Ms. Shriner seeks damages to compensate her for the

District’s violations of her right as a child and student to be free from gender

discrimination including sexual harassment, sexual assault, retaliation, and a hostile

educational environment. At the time the sexual assaults occurred, Shriner was a

minor girl attending Oil City High School (“OCHS”), an Oil City, Pennsylvania public
                                           1
            Case
             Case1:21-cv-00066-CB
                  1:05-mc-02025 Document
                                  Document
                                         351 Filed
                                              Filed01/28/21
                                                    01/28/21 Page
                                                              Page22ofof27
                                                                         27



school.     Throughout her junior year of high school, OCHS teacher, Shaun

McLoughlin (“McLoughlin”), sexually harassed, abused and assaulted her, and

retaliated against her by systematically denigrating her in his interactions with the

highest-ranking District officials, its school counselor, and with Ms. Shriner’s fellow

students.     The District had knowledge of a parade of improper conduct by

McLoughlin, and explicit and scary information related to the sexual danger he

presented to Ms. Shriner. Despite this notice, and a policy which required the

District to conduct an investigation, they did nothing to protect Ms. Shriner, or to

prevent her teacher from repeatedly harassing and sexually abusing her.

McLoughlin’s open and notorious behavior was known by the superintendent and

school administrators, the school counselor, and Ms. Shriner’s personal counselor

who for a period of months, provided explicit information to the District regarding

the persistent sexual abuse danger she faced at the school. In fact, Ms. Shriner’s

counselor and mental health providers warned the District prior to and during the

time period McLoughlin carried out his assaults. Yet, the Oil City Area School

District did nothing to stop it.      In fact, the District took steps to increase

McLoughlin’s access to her and control over her.          In 2017, McLoughlin was

criminally convicted in connection with his unlawful sexual abuse of Shriner.




                                          2
           Case
            Case1:21-cv-00066-CB
                 1:05-mc-02025 Document
                                 Document
                                        351 Filed
                                             Filed01/28/21
                                                   01/28/21 Page
                                                             Page33ofof27
                                                                        27



                                     PARTIES

      2.      Plaintiff Crystal Shriner (DOB February 19, 1998) is a citizen and

resident of the Commonwealth of Pennsylvania and resides in Huntingdon County,

Pennsylvania.

      3.     Defendant Oil City Area School District (“Oil City” or “District”) is a

local government agency established and organized under the laws of the

Commonwealth of Pennsylvania and a recipient of federal financial assistance. Oil

City operates the Oil City High School, which is a public school. Oil City receives

federal funding and financial assistance within the meaning of 20 U.S.C. § 1681(a)

and is otherwise subject to Title IX.         The Oil City Area School District’s

administrative office is located at 825 Grandview Road, Oil City, PA 16301. The

District operates Oil City High School which is located at 10 Lynch Blvd., Oil City,

PA 16301.

                          JURISDICTION AND VENUE

      4.     This case arises under the Constitution and laws of the United States,

specifically United States, specifically Title IX of the Education Amendments of

1972 (Title IX), 20 U.S.C. §§ 1681 et. seq. and 42 U.S.C. § 1983. This Court has

jurisdiction in this matter pursuant to 28 U.S.C. §§ 1331, 1332, and 1343.

      5.     Venue is properly laid in this district pursuant to 28 U.S.C. §1891(b)

                                          3
           Case
            Case1:21-cv-00066-CB
                 1:05-mc-02025 Document
                                 Document
                                        351 Filed
                                             Filed01/28/21
                                                   01/28/21 Page
                                                             Page44ofof27
                                                                        27



because at least one defendant resides in this district and the events giving rise to the

claims occurred in this district.

                            FACTUAL BACKGROUND

      6.     During the 2014-2015 school year, Shaun McLoughlin was an

employee, agent or servant of the defendant District, serving as an English teacher

and head of the Broadcast Club at Oil City High School. The District employed

McLoughlin in that capacity before, during and after the time period during which he

sexually abused Ms. Shriner.

      7.     At the beginning of the 2014-2015 academic year, Crystal Shriner was a

16-year-old Oil City High School sophomore. Crystal was a “dependent” child who

was placed in the Oil City-based Pathways’ Adolescent Center’s New Beginnings

residential program. According to Pathway’s web site, the program’s purpose is to

“provide comprehensive care in response to the individual needs of troubled youth

and their families in close cooperation with other service providers.” (See

https://pathwaysacenter.com/programs-information/pathways-programs-male-

residential-program/). The Oil City Area School District had been advised that

Crystal had been sexually abused prior to becoming an Oil City District student.

      8.     Before and during the 2014-2015 academic year, Project Point of Light

(“PPL”), “a program that specializes in the assessment and treatment of . . . victims

                                           4
            Case
             Case1:21-cv-00066-CB
                  1:05-mc-02025 Document
                                  Document
                                         351 Filed
                                              Filed01/28/21
                                                    01/28/21 Page
                                                              Page55ofof27
                                                                         27



of sexual abuse”, provided mental health therapy to Crystal on an almost weekly

basis. During the course of her treatment relationship with PPL’s therapist and

throughout the school 2014-15 school year, Crystal’s PPL counselor remained in

close contact with District officials.

      9.      During the 2014-2015 academic year, the District had a policy

prohibiting unlawful discrimination on the basis of gender, including a prohibition

against District staff engaging in inappropriate sexual based discrimination toward a

student. According to the policy, when the District receives information relating to a

potential policy violation, the “building principal immediately shall notify the

Superintendent or other designated administrator and shall conduct an impartial,

thorough and confidential investigation of the alleged harassment or discrimination.”

The policy requires the principal to prepare a written report summarizing the

investigation which is to be disseminated to the “complainant, the accused, the

Superintendent and others directly involved, as appropriate.” The policy requires the

District to “take prompt corrective action to ensure the harassment and/or

discrimination ceases and will not recur.” As will be explained in more detail below,

it is believed and therefore averred that the District failed to comply with its own

policy despite being notified of potential violations on multiple occasions.

      10.     On July 25, 2014, Crystal enrolled with the District to begin attending


                                           5
              Case
               Case1:21-cv-00066-CB
                    1:05-mc-02025 Document
                                    Document
                                           351 Filed
                                                Filed01/28/21
                                                      01/28/21 Page
                                                                Page66ofof27
                                                                           27



Oil City High School in the Fall of 2014. Crystal’s last day as an Oil City High

School student was on May 4, 2015.

        11.     At the start of the 2014-15 school year, the District placed Crystal in

Mr. McLoughlin’s English class which met daily and his Literature Lab class which

met every other day. From the very beginning of the year, Crystal felt and expressed

to others, including her PPL counselor, that Mr. McLoughlin took a special interest

in her and her welfare citing the special attention he paid to her and the intimacy of

their contacts and conversations as evidence.

        12.     On or about September 16, 2014, Crystal sent an email to Mr.

McLoughlin’s school email account requesting to be placed in his Creative Writing

class. The email was very personal and intimate in nature and revealed to him that

she had previously been sexually abused and suffered significant hardship in her

past.

        13.     Mr. McLoughlin believed that the District would discover the email and

so on September 19, 2014, McLoughlin proactively disclosed it to OCHS guidance

counselor Vera Campbell.         Campbell and Mr. McLoughlin shared information

regarding “[Crystal’s] hardships” and her “previous abuses as a victim.”

        14.     The District notified Pathways Director Jake McVey of the email and

he reported it to Crystal’s PPL counselor.

                                             6
              Case
               Case1:21-cv-00066-CB
                    1:05-mc-02025 Document
                                    Document
                                           351 Filed
                                                Filed01/28/21
                                                      01/28/21 Page
                                                                Page77ofof27
                                                                           27



        15.     On or about September 26, 2014, Mr. McLoughlin told Oil City High

School counselor Vera Campbell that Crystal told him she “might have been

sexually assaulted.” Campbell in turn reported this to High School co-principal

(now District Superintendent) Lynda Weller.

        16.     On October 9, 2014, Crystal dropped Woodshop class and, after

meeting with counselor Campbell, enrolled in McLoughlin’s Broadcasting class

which met every day. The Broadcasting class also met afterschool on most days and

during the evenings when there was a school activity like a sporting event. Crystal

remained in McLoughlin’s Broadcast class until she left the High School in May

2015.

        17.     About a month into the school year, McLoughlin began to groom

Crystal for sexual abuse by engaging in conversations with her about her sexual

abuse history which focused on asking her to share the graphic details of the sexual

acts constituting the abuse. McLoughlin solicited details from her about what she

was wearing, the specific sexual acts she was forced to engage in, and her body’s

reactions to these acts. McLoughlin encouraged Crystal to write him letters with

these details telling her that he “visualized” the sexual acts she disclosed in the

writings. McLoughlin regularly commented on Crystal’s appearance and on one

occasion, told her that her jeans left “no room for the imagination”. McLoughlin


                                            7
            Case
             Case1:21-cv-00066-CB
                  1:05-mc-02025 Document
                                  Document
                                         351 Filed
                                              Filed01/28/21
                                                    01/28/21 Page
                                                              Page88ofof27
                                                                         27



began to bring Crystal donuts every morning, telling her it was “something sweet for

someone sweet.”

      18.     On October 28, 2014, Crystal sent this poem that she wrote for

McLoughlin titled, “Letting You In” to his district email:




                                          8
            Case
             Case1:21-cv-00066-CB
                  1:05-mc-02025 Document
                                  Document
                                         351 Filed
                                              Filed01/28/21
                                                    01/28/21 Page
                                                              Page99ofof27
                                                                         27




      19.     McLoughlin told her that he knew the poem was about him and that she

should not use his District email account prompting Crystal to share these kinds of

intimate writings with him in written form.

      20.     On October 29, 2014, believing that the District would discover the

email, McLoughlin proactively disclosed it to counselor Campbell.             Campbell

confronted Crystal about the poem telling her that it could be interpreted as her


                                          9
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page10
                                                                10ofof27
                                                                       27



“liking him” in a romantic way. Crystal, fearing that her relationship would be

discovered, and that McLoughlin would get in trouble, became visibly upset.

      21.      On November 10, 2014, Crystal reported to her mental health counselor

that McLoughlin had been paying “special attention” to her and that she viewed him

as both a romantic and father figure.

      22.      In late November or early December, McLoughlin brought Crystal to

the broadcasting booth above the school’s auditorium. McLoughlin put his hand on

her leg and left it there and later remarked that he was sorry if he “crossed

boundaries”.

      23.      A few days later, McLoughlin brought Crystal to a private area near the

booth, and Crystal began crying and sharing her emotions with him and that she felt

“broken”. McLoughlin took her hand in his and told her that “nothing is broken

beyond repair”. McLoughlin took both of Crystal’s hands in his, looked her in the

eyes and told her that she was “loved and beautiful”. McLoughlin’s tone quickly

transitioned to overtly sexual. McLoughlin told her that she had “a very hot body”

and said that “I’m not a cheater (he was married at the time), do you think we could

fuck and then pretend nothing happened?” McLoughlin then placed his hand on the

crotch of Crystal’s leggings which he explained was to see whether she was “wet”.

      24.      On December 5, 2014, Crystal told her mental health counselor that she

                                           10
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page11
                                                                11ofof27
                                                                       27



and McLoughlin had a “mutual sexual attraction and tension” and that he

(McLoughlin) was “very aware of the situation”. Crystal also reported that Mr.

McLoughlin made comments to her like she had “a very hot body” and that he was

“not a cheater (he was married at the time), do you think we could fuck and then

pretend nothing happened?”

      25.    On or before December 9, 2014, Crystal’s PPL counselor notified the

District’s administration, including its superintendent Joe Corico, of these scary

developments.

      26.    On December 10, 2014, Crystal told her PPL counselor that she used

her “after school” time as a member of the McLoughlin-led Broadcast Club to spend

alone-time with him, and that he was her “coping” mechanism. Crystal warned that

she would react negatively, ranging from cutting herself to committing suicide, if she

were forced to stay away from McLoughlin. It is believed and therefore averred that

Crystal’s PPL counselor shared this information with District officials.

      27.    On December 12, 2014, District officials and Crystal’s PPL counselor

met with McLoughlin at the High School and provided him with details of the

December 11 meeting. The District concluded that it was Crystal who was a threat

to McLoughlin and therefore formulated a plan to protect McLoughlin from her. The

District’s response was to relay what they knew to McLoughlin and, for his

                                          11
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page12
                                                                12ofof27
                                                                       27



protection, advised him not to spend time alone with her.

      28.    McLoughlin later advised Crystal that her PPL counselor had reported

their sexual conversations to the school which, presumably, the school shared with

him. McLoughlin repeated back to Crystal the details of what the school told him

that she had told her counselor.

      29.    Shortly after this meeting, then District Vice Principal (now

superintendent) Lynda Weller met with McLoughlin and told him that she was going

to “break confidence” by disclosing to him that Crystal was having “separation

issues”. She told McLoughlin that he was “trustworthy”, and that Crystal needed a

“father figure” and that he should take this role. Ms. Weller told him that Crystal

was a “very volatile child” and that Crystal viewed him as “an authority figure, and

that [he] will be good in her life.” McLoughlin believed that the District expected

him to respond to Crystal when she reached out to him.

      30.    In direct violation of its own policy, the District failed to conduct an

investigation or take any other policy-mandated steps regarding McLoughlin’s

reported sexual statements. Instead, the District decided to “let it ride” and on

December 12, 2014, placed McLoughlin in charge of reporting Crystal’s behavior to

District administrators and her counselors.

      31.    Around this time, McLoughlin created an email account to

                                          12
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page13
                                                                13ofof27
                                                                       27



anonymously communicate with Crystal. Crystal continued to write McLoughlin

letters of a personal and intimate nature.

      32.    Just prior to the Christmas Break, Pathways temporarily prohibited

Crystal from participating in after-school activities which had the effect of limiting

McLoughlin’s after-school access to her. On January 5, 2015, toward the end of the

after-school activity prohibition, Crystal became visibly upset in Ms. Campbell’s

presence explaining that she had been unable to have alone time with McLoughlin.

Campbell told Crystal that she was going to report the conversation to Pathways. In

her log, Campbell explained that she wanted to make sure “all were on the same

page.”

      33.    Following this conversation, Crystal began participating in after-school

activities again, and McLoughlin openly flaunted the District’s earlier avoid-alone-

time with Crystal admonishment.

      34.    On January 14, 2015, Crystal prepared a collage of “inside jokes” for

McLoughlin and gave it to him as a present.

      35.    Toward the end of January 2015, McLoughlin’s conduct toward Crystal

became more overtly sexual. McLoughlin created a secret messaging account to

communicate inappropriately with Crystal. During the school day, McLoughlin

gave Crystal his cell phone and instructed her to go to the bathroom or a nearby book

                                             13
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page14
                                                                14ofof27
                                                                       27



closest and to take nude pictures of herself. McLoughlin manipulated Crystal’s

school activity schedule to maximize his alone-time access to her.

      36.   In the mornings, during free periods and lunches, Crystal spent time

with McLoughlin in his classroom – most often alone.          McLoughlin regularly

brought food in for her, and provided Crystal with excuse notes if she was late to her

other class as a result of spending mornings alone with him in his classroom.

      37.   McLoughlin also arranged to be alone with Crystal on a regular basis

following afterschool and evening school activities. McLoughlin waited alone with

Crystal for Pathway’s van to pick her up from evening actives, often after 9:00 pm.

District administrators who regularly attended these events saw the two of them

together and left before Crystal and McLoughlin did. On one occasion, fearing that

the school would find out about their relationship, McLoughlin reported to the

District that he had been alone with Crystal at the school late into the evening

because the van didn’t arrive until 10:30 pm.

      38.   From late January through the end of her time as an Oil City High

School student, McLoughlin sexually abused Crystal on an almost daily basis. The

abuse consisted of groping her breasts and genitals, digitally penetrating her,

requiring her to give him oral sex, requiring her to take nude photos of herself and

share them with him, and engaging in sexual intercourse with her. The abuse

                                         14
          Case
           Case1:21-cv-00066-CB
                1:05-mc-02025 Document
                                Document
                                       351 Filed
                                            Filed01/28/21
                                                  01/28/21 Page
                                                            Page15
                                                                 15ofof27
                                                                        27



occurred in various areas of the school including: in a small semi-soundproof room

and in a storage closet within the broadcasting area of the school; in the girls’ locker

room, and; in the broadcasting booth above the auditorium.

      39.    McLoughlin ensured that Crystal would keep his abuse secret by telling

her that she’d be kicked out of school and he would lose his job if it became public.

      40.    Nonetheless, McLoughlin spent so much alone time with Crystal, that

members of school community began to openly speak about the two of them being

involved in a sexual relationship.

      41.    McLoughlin advised Crystal that he was going to preemptively report

these discussions to the District and that he would (falsely) blame her for starting

these rumors. He also told Crystal to speak with Ms. Campbell after his meeting to

“fix” things and that he would withhold his affection from her if she didn’t.

      42.    On March 18, 2015, in accordance with his plan, McLoughlin met with

Campbell and told her that it was likely that she and other District officials would

hear from students and others that he was involved sexually with Crystal.

McLoughlin told Campbell that Crystal was responsible for spreading these “false”

rumors.

      43.    The next day, and in accordance with McLoughlin’s demand, Crystal

told Ms. Campbell that she was worried that McLoughlin would get in trouble, that

                                          15
           Case
            Case1:21-cv-00066-CB
                 1:05-mc-02025 Document
                                 Document
                                        351 Filed
                                             Filed01/28/21
                                                   01/28/21 Page
                                                             Page16
                                                                  16ofof27
                                                                         27



she didn’t want to get him in trouble, and offered to apologize to him, and then told

Campbell that the romance she had been talking about involved another student and

teacher.

      44.     Following the meeting with Crystal, Campbell wrote in her log that she

was “uncertain how to proceed”. Despite being told that the administration would

likely hear people discussing the existence of a sexual relationship between

McLoughlin and Crystal, and that Crystal had told others that she and McLoughlin

were romantically involved, the District violated its own policy by failing to initiate

an investigation.

      45.     Instead, the District took no action and Ms. Campbell dismissed the

reports as nothing more than Crystal creating “drama”.

      46.     On March 24, 2015, no doubt emboldened by the District’s inaction,

McLoughlin brazenly sexually assaulted Crystal – he had sexual intercourse with her

in the broadcasting room storage closet while other broadcast club students were in

the next room. One student continually attempted to interrupt them by knocking on

the door and walking into the closet.

      47.     In April of 2015, McLoughlin had sexual intercourse with Crystal in the

girls’ locker room.

      48.     On or about May 1 or 2, 2015, Crystal and another student engaged in

                                          16
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page17
                                                                17ofof27
                                                                       27



sexual activity in the Broadcast room which started off consensually and became

nonconsensual. Crystal advised Pathways’ staff of the incident and told another

student who, in turn, reported the incident to McLoughlin. McLoughlin angrily

confronted Crystal about it and warned her that his inappropriate conduct with her

could be discovered if there was an investigation of the incident. McLoughlin

warned Crystal that she needed to “protect” him after which she retracted the

allegation and as a consequence, Oil City High School removed her as a student.

      49.   Following a May 17, 2015, therapy session, Crystal’s counselor

documented that she remained “fixated on him (McLoughlin)”, wanted to “marry”

him, and “expressed hostility towards his wife.”

      50.   On June 23, 2015, Crystal was removed from Pathways and sent to a

foster placement in Mt. Union, Pennsylvania. McLoughlin created a secret means of

communicating with Crystal through the use of computer apps.

      51.   McLoughlin continued to communicate with Crystal following her

removal from the High School using the email account he had previously

established, “somebodywhocares1999@gmail.com”, and apps like “Couple” and

“Gruvea”.

      52.   On June 16, 2015, Crystal’s then foster mother reported to Children and

Youth Services that she discovered emails between McLoughlin and Crystal in

                                         17
          Case
           Case1:21-cv-00066-CB
                1:05-mc-02025 Document
                                Document
                                       351 Filed
                                            Filed01/28/21
                                                  01/28/21 Page
                                                            Page18
                                                                 18ofof27
                                                                        27



which         McLoughlin     used      his     personal        email    and      the

“somebodywhocares1999@gmail.com” account. According to the foster parent’s

report, the emails demonstrated “too close of contact” between Crystal and

McLoughlin and that she felt that the “teacher has crossed the line on teacher and

student boundary.”

        53.   Although Children and Youth Services reported the inappropriate and

concerning communications to the District, they undertook no investigation of their

own and never questioned McLoughlin or Crystal.

        54.   As a result of, and emboldened by, the District’s failure to take any

actions to protect Crystal, McLoughlin traveled to Huntingdon County just prior to

the beginning of the 2015-2016 school term and to Centre County in May 2016 and

had sexual intercourse with Crystal.

        55.   In August of 2016, Crystal reported the sexual abuse to Children’s

Services who in turn, reported it to the Oil City Police Department which initiated a

child sexual abuse criminal investigation on August 9, 2016.

        56.   On August 23, 2016, Crystal participated in a video-taped interview

with a Children’s Advocacy Center forensic social worker detailing McLoughlin’s

abuse. Crystal subsequently participated in several police interviews and provided

statements outlining McLoughlin’s sexual abuse.

                                         18
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page19
                                                                19ofof27
                                                                       27



      57.    In the months that followed, the Pennsylvania Department of Education

took action against McLoughlin’s teaching license finding that the allegations of an

inappropriate relationship with a student constituted probable cause for disciplinary

action. On August 14, 2017, Mr. McLoughlin executed an Affidavit of Surrender

whereby he surrendered his Pennsylvania teaching certification and future

employment eligibility.

      58.    On July 31, 2017, McLoughlin plead guilty to Corruption of Minors.

      59.    McLoughlin’s conduct was outrageous, open, and notorious, such that

his pattern of behavior was known by administration, teachers, and students.

      60.    Oil City Area School District failed to take reasonable steps to protect

Crystal from McLoughlin’s sexual misconduct even though their highest level of

officials knew or should have known about the danger he posed to her.

      61.    Despite the extraordinary and unreasonable risk of harm to Crystal

posed by McLoughlin, Oil City provided McLoughlin continuous and increasing

access to her and control over her.

      62.    Although the District received specific information that McLoughlin

had been engaging in inappropriate sexual conduct with Crystal (then 16 years old)

on multiple occasions and at least as far back as December of 2014, the District

allowed him to, and indeed requested, that he continue to supervise, monitor and

                                         19
             Case
              Case1:21-cv-00066-CB
                   1:05-mc-02025 Document
                                   Document
                                          351 Filed
                                               Filed01/28/21
                                                     01/28/21 Page
                                                               Page20
                                                                    20ofof27
                                                                           27



control Crystal.       The District undertook no investigation of the underlying

allegations despite, and in violation of, its policy requirements and their knowledge

that McLoughlin was spending time alone with Crystal in the school.

       63.      As a result of McLoughlin’s sexual abuse and the District’s failure to

take reasonable steps to protect Crystal from that abuse, Crystal has suffered and will

continue to suffer from severe emotional, psychological, physical, and financial

harm, including, but not limited to, pain, mental anguish, anxiety, humiliation, loss

of self-esteem, loss of enjoyment of life, fear, loss of earnings and earning capacity.

       64.      The Defendant’s conduct was and continues to be a substantial factor in

bringing about the severe and permanent harm Crystal has suffered and is continuing

to suffer.

       65.      The Defendant’s was wanton and outrageous and demonstrates a

reckless indifference to Crystal’s rights, including her right a public education.

                                  COUNT I
               PLAINTIFF vs. OIL CITY AREA SCHOOL DISTRICT
               CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. §1983

       66.      The preceding paragraphs of this Complaint are incorporated as though

fully set forth herein.

       67.      Defendant    McLoughlin’s    sexual   abuse,    the   sexual    assaults,

inappropriate sexual contact, groping, molesting and grooming and Oil City’s

                                            20
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page21
                                                                21ofof27
                                                                       27



deliberate indifference to the danger he presented violated the Plaintiff’s Fourteenth

Amendment right to bodily integrity.

      68.   Oil City’s deliberate indifference included, but was not limited to:

            • Failing on multiple occasions to properly and timely investigate
              McLoughlin’s relationship with Ms. Shriner;

            • Failing to adequately supervise McLoughlin’s and Ms. Shriner’s
              relationship;

            • Failing to address allegations that McLoughlin engaged in
              misconduct with regard to Ms. Shriner;

            • Placing McLoughlin in a position of trust and control with respect to
              Ms. Shriner’s welfare after being notified of sexual abuse allegations
              against him;

            • Permitting, indeed requiring, McLoughlin to remain as Ms. Shriner’s
              teacher and supervisor of after school and extra-circular activities
              after being notified of sexual abuse allegations against him;

            • Delegating to McLoughlin the duty to report on Crystal’s behavior
              to school administrators and her counselors even after being notified
              of sexual abuse allegations against him;

            • Failing to enforce their own admonition to McLoughlin that he
              should not be alone with Ms. Shriner and failing to take action when
              they knew that he was, in fact, spending time alone with her;

            • Failing to timely investigate or take any proper disciplinary action
              against McLoughlin, who the District knew, or should have known,
              posed a significant threat to Shriner’s health, safety and welfare;

            • Failing to monitor McLoughlin’s activities despite actual knowledge
              that he posed a significant threat to Shriner;


                                         21
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page22
                                                                22ofof27
                                                                       27




             • Failing to take timely steps to prevent contact by McLoughlin with
               Ms. Shriner after actual notice of improprieties, and;

             • Failing to follow proper policies and procedures to ensure
               identification, reporting and investigation of sexual abuse of students
               by teachers.

      69.    To the extent there was a District plan, policy, practice, or custom to

investigate, discourage, prevent, or punish such instances of misconduct, the District,

through its highest-level decision makers made a conscious and deliberate

determination not to enforce such policy or plan after receiving notification of the

instances of improper, inappropriate, and unprofessional contact between, or conduct

by, McLoughlin and Shriner, as set forth in the preceding paragraphs.

      70.    At all material times, the District acted under color of state law and the

School District acted through its administration, school board members and other

agents, servants and employees.

      71.    The District’s deliberate indifference and failure to follow its policies,

as set forth above, created a climate in which Mr. McLoughlin could and did prey

upon Shriner with impunity.

      72.    As a direct and proximate result of the aforesaid District customs,

practices, and/or policies, Crystal Shriner was deprived of her rights, privileges and

immunities secured by the constitution or laws of the United States, specifically her


                                          22
            Case
             Case1:21-cv-00066-CB
                  1:05-mc-02025 Document
                                  Document
                                         351 Filed
                                              Filed01/28/21
                                                    01/28/21 Page
                                                              Page23
                                                                   23ofof27
                                                                          27



liberty interest in personal bodily integrity and freedom from sexual assault and

abuse guaranteed under the Fourteenth Amendment to the United States

Constitution.

       73.     As a result of the District’s violation of Ms. Shriner’s constitutional

rights, she has suffered in the past, and will continue to suffer in the future, from

severe mental anguish, embarrassment, humiliation, and emotional and physical

distress.

       WHEREFORE, Plaintiff seeks damages, against Defendant, in an amount in

excess of $75,000, including costs of suit, interest and attorney's fees and such other

relief as this Honorable Court deems appropriate.

                                 COUNT II
              PLAINTIFF vs. OIL CITY AREA SCHOOL DISTRICT
                  VIOLATION OF TITLE IX, 20 U.S.C.§ 1681

       74.     The preceding paragraphs of this Complaint are incorporated as though

fully set forth herein.

       75.     Crystal Shriner, on the basis of her sex, was denied benefits and/or

subjected to discrimination under an education program or activity receiving federal

funding.

       76.     The sex-based harassment was so severe, pervasive, and objectively

offensive that it deprived Plaintiff of access to educational opportunities or benefits

                                           23
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page24
                                                                24ofof27
                                                                       27



provided by the school. This includes, but is not limited to, Crystal being forced to

leave the school, and suffering emotional, psychological, and academic and adverse

disciplinary consequences.

      77.   The District created and/or subjected Shriner to a hostile educational

environment in violation of Title IX of the Education Amendments of 1972, 20

U.S.C. § 1681(a) (“Title IX”), because: a) Plaintiff was a member of a protected

class; b) she was subjected to sexual harassment in the form of a sexual assault and

sexual harassment by a teacher; c) she was subjected to harassment based on her sex;

and d) she was subjected to a hostile educational environment created by Oil City’s

lack of policies and procedures and/or failure to properly investigate and/or address

the sexual assault and subsequent harassment.

      78.   The District and its officials had actual knowledge of McLoughlin’s

sexual misconduct and sexual harassment of Shriner.

      79.   Shriner was further denied benefits and/or subjected to discrimination

under an education program or activity receiving federal funding due to the District’s

failure to investigate and discipline McLoughlin in a timely manner, after having

knowledge of allegations that McLoughlin subjected Shriner to sexual misconduct

and harassment.

      80.   Oil City’s failure to promptly and appropriately respond to the sexual


                                         24
         Case
          Case1:21-cv-00066-CB
               1:05-mc-02025 Document
                               Document
                                      351 Filed
                                           Filed01/28/21
                                                 01/28/21 Page
                                                           Page25
                                                                25ofof27
                                                                       27



misconduct resulted in Shriner, on the basis of her sex, being excluded from

participation in, being denied the benefits of, and being subjected to discrimination

in the District’s education programs in violation of Title IX.

      81.    The District failed to take immediate, effective remedial steps to resolve

the complaints of sexual harassment and instead acted with deliberate indifference

toward Shriner.

      82.    Instead of acting to protect Ms. Shriner, the District, aware of

allegations of sexual contact between McLoughlin and Shriner, acted to blame Ms.

Shriner and retaliate against her when presented with allegations that her teacher was

engaged in sexual misconduct against her.

      83.    Instead of following its own policy with respect to investigating

allegations of sexual misconduct, the District, aware of allegations of sexual contact

between McLoughlin and Shriner, blamed Ms. Shriner and deliberately refused to

initiate an investigation which its policies required it to undertake.

      84.    Based upon the foregoing violations of Title IX of the Education

Amendments of 1972, 20 U.S.C.§1681, et. seq., Crystal Shriner has suffered in the

past, and will continue to suffer in the future, from severe mental anguish,

embarrassment, humiliation, and emotional and physical distress.




                                           25
           Case
            Case1:21-cv-00066-CB
                 1:05-mc-02025 Document
                                 Document
                                        351 Filed
                                             Filed01/28/21
                                                   01/28/21 Page
                                                             Page26
                                                                  26ofof27
                                                                         27



      WHEREFORE, Plaintiff seeks damages, against Defendant, in an amount in

excess of $75,000, including costs of suit, interest and attorney's fees and such other

relief as this Honorable Court deems appropriate.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs ask the Court to enter judgment in her favor and

against the Defendant and to award her the following relief:

      A)      general and compensatory damages;

      B)      attorney fees and costs; and

      C)      such other relief as the Court deems just and equitable.

                                                  Respectfully submitted,



January 28, 2021                                  /s/ Andrew J. Shubin
                                                  Andrew J. Shubin, Esquire
                                                  Pa. Attorney ID No. 63263
                                                  333 South Allen Street
                                                  State College, PA 16801
                                                  (814) 867-3115
                                                  (814) 867-8811 fax
                                                  shubin@shubinlaw.com
                                                  Counsel for Plaintiff,
                                                  Crystal Shriner




                                             26
        Case
         Case1:21-cv-00066-CB
              1:05-mc-02025 Document
                              Document
                                     351 Filed
                                          Filed01/28/21
                                                01/28/21 Page
                                                          Page27
                                                               27ofof27
                                                                      27



              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRYSTAL SHRINER               :                    CIVIL ACTION NO.
Mount Union, PA 17066         :
                              :                    JURY TRIAL DEMANDED
            Plaintiff,        :
                              :
                  v.          :
                              :
OIL CITY AREA SCHOOL DISTRICT :
825 Grandview Road            :
Oil City, PA 16301            :
                              :
            Defendant.        :


                         CERTIFICATE OF SERVICE

    I, Andrew J. Shubin, do hereby certify that the above parties were served a true

and correct copy of the foregoing Complaint via electronic and U.S. Mail to Jaime

N. Doherty, Esquire, Counsel for Defendants.

January 28, 2021                             /s/ Andrew J. Shubin
                                             Andrew J. Shubin, Esquire
                                             Pa. Attorney ID No. 63263
                                             333 South Allen Street
                                             State College, PA 16801
                                             (814) 867-3115
                                             (814) 867-8811 fax
                                             shubin@shubinlaw.com

                                             Counsel for Plaintiff,
                                             Crystal Shriner



                                        27
